980 F.2d 741
NOTICE:  Although citation of unpublished opinions remains unfavored, unpublished opinions may now be cited if the opinion has persuasive value on a material issue, and a copy is attached to the citing document or, if cited in oral argument, copies are furnished to the Court and all parties.  See General Order of November 29, 1993, suspending 10th Cir. Rule 36.3 until December 31, 1995, or further order.
UNITED STATES of America, Plaintiff-Appellee,v.Tyrone Peter DARKS, Defendant-Appellant.
No. 92-6162.
United States Court of Appeals, Tenth Circuit.
Nov. 25, 1992.

Before STEPHEN H. ANDERSON and BRORBY, Circuit Judges, and BRATTON,* District Judge.
ORDER AND JUDGMENT**
STEPHEN H. ANDERSON, Circuit Judge.


1
Tyrone Peter Darks appeals the revocation of his supervised release arguing that the district court erred as a matter of law by revoking his supervised release based upon pending state charges without sufficient reliable evidence, and without stating in its order the evidence relied upon to find a violation.


2
We have carefully reviewed the matter, including the arguments of the parties, and conclude that no reversible error occurred in the proceedings below.   Accordingly, the judgment of the district court is AFFIRMED.   The mandate shall issue forthwith.



*
 The Honorable Howard C. Bratton, Senior Judge, United States District Court for the District of New Mexico, sitting by designation


**
 This order and judgment has no precedential value and shall not be cited, or used by any court within the Tenth Circuit, except for purposes of establishing the doctrines of the law of the case, res judicata, or collateral estoppel.   10th Cir.R. 36.3
The court has granted appellant's unopposed motion to submit this case on the briefs, and this panel has determined unanimously that oral argument would not materially assist the determination of this appeal.   See Fed.R.App.P. 34(a);  10th Cir.R. 34.1.9.